SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,574,753 0.0355 0.0355 ADR Common 345,300 0.0022 0.0022 Call Option Common 0 0,0000 0,0000 Put Option Common 0 0,0000 0,0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common XP Investimentos Sell 10 100 18.19 1,819.00 Shares Common XP Investimentos Sell 10 800 18.20 14,560.00 Shares Common XP Investimentos Sell 10 155 18.21 2,822.55 Shares Common Itaú Corretora Sell 31 1,000 19.25 19,250.00 Total Sell ADR Common JP Morgan Sell 27 9,000 6.002556 54,023.00 Total Sell Call Option ABEVE ABEVC7 ON (*) XP Investimentos Sell 01/06/17 9,000 0.41 3,690.00 Call Option ABEVE ABEVO66 ON (*) XP Investimentos Buy 01/06/17 9,000 0.40 3,600.00 Call Option ABEV FM ABEVG98 ON (**) XP Investimentos Sell 01/06/17 21,000 0.39 8,190.00 Put Option ABEVE ABEVS96 ON(**) XP Investimentos Buy 01/06/17 21,000 0.48 10,080.00 Call Option ABEVE ABEVC7 ON (*) XP Investimentos Buy 03/17/17 9,000 0.17 1,530.00 Call Option ABEV ABEVF48 ON (***) XP Investimentos Sell 03/17/17 9,000 0.45 4,050.00 Call Option ABEV ABEVF48 ON (***) XP Investimentos Buy 06/13/17 9,000 0.46 4,140.00 Call Option ABEV ABEVI2 ON (****) XP Investimentos Sell 06/13/17 9,000 0.46 4,140.00 Call Option ABEV FM ABEVG98 ON(**) XP Investimentos Buy 07 21,000 0.39 8,190.00 Put Option ABEVE ABEVS96 ON(**) XP Investimentos Sell 07 21,000 0.07 1,470.00 Call Option ABEV ABEVI9 ON (****) XP Investimentos Sell 07 21,000 0.34 7,140.00 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,572,698 0.0355 0.0355 ADR Common 336,300 0.0021 0.0021 Call Option ABEV ABEVI2 ON (****) - 9,000 Call Option ABEV ABEVI9 ON (***) - 21,000 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. Each ADR is equivalent to 1 (one) share. (*) Maturity on March 20, 2017. (**) Maturity on July 17, 2017. (***) Maturity on June 19, 2017. (****) Maturity on September 18, 2017. Note: The balances were adjusted, when compared to the balances of the previous month (June 2017), considering that the Company was informed by a director that his participation in the Company's call and put options demanded rectification, pursuant to the dates identified above. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 26,651,682 0.1696 0.1696 ADR Common 767,519 0.0049 0.0049 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 26,651,682 0.1696 0.1696 ADR Common 767,519 0.0049 0.0049 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,225 0.0000 0.0000 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
